One North Central Avenue ▪ Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk David P. Joint William L. Collier (602) 366-8016 (504) 582-4203 (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports Second-Quarter and Six-Month 2007 Results HIGHLIGHTS § Net income for second-quarter 2007 (including special items discussed below) totaled $1.1 billion, $2.62 per share, compared with net income of $367 million, $1.74 per share, for the second quarter of 2006.Net income for the first six months of 2007 totaled $1.6 billion, $4.80 per share, compared with net income of $619 million, $2.97 per share, for the first six months of 2006. § FCX’s consolidated sales from its mines totaled 1.0 billion pounds of copper, 913 thousand ounces of gold and 15 million pounds of molybdenum for second-quarter 2007 and 1.5 billion pounds of copper, 1.9 million ounces of gold and 17 million pounds of molybdenum for the first six months of 2007. § Full-year 2007 pro forma projected consolidated sales from FCX’s mines, including pre-acquisition Phelps Dodge sales, approximate 3.9 billion pounds of copper, 2.1 million ounces of gold and 68 million pounds of molybdenum, including 900 million pounds of copper, 125 thousand ounces of gold and 16 million pounds of molybdenum for third-quarter 2007. § FCX’s operating cash flows approximated $2.1 billion for second-quarter 2007 and $2.8 billion for the first six months of 2007, including Phelps Dodge’s amounts beginning March 20, 2007.Assuming average prices of $3.25 per pound for copper, $650 per ounce for gold and $25 per pound for molybdenum for the remainder of 2007, operating cash flows would exceed $6 billion for 2007, including over $3.2 billion for the second half of 2007. § FCX capital expenditures approximated $530 million for second-quarter 2007 and $672 million for the first six months of 2007.Capital expenditures are expected to approximate $1.8 billion for 2007. § Total debt approximated $9.8 billion and consolidated cash was $2.1 billion at June 30, 2007, compared with total debt of $12.0 billion and consolidated cash of $3.1 billion at March 31, 2007.Assuming average prices of $3.25 per pound for copper, $650 per ounce for gold and $25 per pound for molybdenum for the remainder of 2007, total debt at year-end 2007 would approximate $8.2 billion and cash would approximate $1.7 billion. 1 SUMMARY FINANCIAL AND OPERATING DATA Second Quarter Six Months 2007 2006 2007a 2006 Financial Data (in millions, except per share amounts) Revenues $5,807 b $1,426 $8,110 b $2,512 c Operating income $2,399 b, d $739 $3,578 b, d $1,271 c Net income applicable to common stocke $1,104 b, d, f $367 $1,580 b, d, f $619 c Diluted net income per share of common stockg $2.62 b, d, f $1.74 $4.80 b, d, f $2.97 c Diluted average common shares outstandingg, h 446 222 346 222 Operating cash flows $2,081 $500 $2,750 $376 i Capital expenditures $530 $58 $672 $110 Operating Data – Sales from Mines Copper (millions of recoverable pounds) FCX’s consolidated share 1,010 220 1,530 445 Average realized price per pound $3.33 b $3.33 $3.32 b $3.27 Gold (thousands of recoverable ounces) FCX’s consolidated share 913 278 1,869 750 Average realized price per ounce $658.36 $613.77 $659.51 $492.73 c Molybdenum (millions of recoverable pounds) FCX’s consolidated share 15 N/A 17 N/A Average realized price per pound $24.83 N/A $24.68 N/A Pro Forma Financial Data.Pro forma financial results assume that FCX acquired Phelps Dodge effective January 1, 2007, for the 2007 periods and effective January 1, 2006, for the 2006 periods.The most significant adjustments relate to the impact of fair value adjustments to inventories (including mill and leach stockpiles) and property, plant, equipment and development costs using March 19, 2007, metals prices and assumptions. Second Quarter Six Months 2007 2006 2007 2006 Financial Data (in millions, except per share amounts) Revenues $5,807 b $4,418 b $10,647 b $7,729 b, c Operating income $2,371 b, d $1,246 b, d $3,950 b, d $1,654 b, c, d Net income applicable to common stocke $1,086 b, d, f $314 b, d $1,681 b, d, f $241 b, c, d Diluted net income per share of common stock $2.57 b, d, f $0.82 b, d $4.05 b, d, f $0.64 b, c, d Diluted average common shares outstanding 447 406 446 374 Note: Disclosures of after-tax amounts throughout this release are calculated by reference to the applicable tax rate. a. Includes Phelps Dodge results beginning March 20, 2007. b. Actual amounts include charges to revenues for noncash mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs totaling $130 million ($80 million to net income or $0.18 per share) and a reduction in average realized prices of $0.13 per pound of copper in second-quarter 2007 and $168 million ($103 million to net income or $0.30 per share) and a reduction in average realized prices of $0.11 per pound in the 2007 six-month period, representing the increase in the mark-to-market liability to fair value of $592 million at June 30, 2007. Pro forma amounts totaled $130 million ($80 million to net income or $0.18 per share) in second-quarter 2007, $677 million ($515 million to net income or $1.27 per share) in second-quarter 2006, $188 million ($116 million to net income or $0.26 per share) in the 2007 six-month period and $1.1 billion ($813 million to net income or $2.17 per share) in the 2006 six-month period. 2 c. Includes loss on redemption of FCX’s Gold-Denominated Preferred Stock, Series II totaling $69 million ($37 million to net income or $0.17 per share for actual and $0.10 per share for pro forma) and a reduction in average realized prices of $92.61 per ounce for the revenue adjustment relating to the redemption. d. Actual amounts include the purchase accounting impact of the increase in the carrying amount of Phelps Dodge’s property, plant, equipment and development costs and metals inventories totaling $454 million ($285 million to net income or $0.64 per share) in second-quarter 2007 and $578 million ($364 million to net income or $1.05 per share) in the 2007 six-month period. Pro forma amounts totaled $483 million ($304 million to net income or $0.68 per share) in second-quarter 2007, $461 million ($290 million to net income or $0.71 per share) in second-quarter 2006, $1.1 billion ($719 million to net income or $1.61 per share) in the 2007 six-month period and $1.2 billion ($733 million to net income or $1.96 per share) in the 2006 six-month period. e. After preferred dividends. f. Actual amounts include net losses on early extinguishment of debt totaling $47 million ($35 million to net income or $0.08 per share) in second-quarter 2007 and $135 million ($110 million to net income or $0.32 per share) in the 2007 six-month period for debt prepayments.Also includes gains in the 2007 periods totaling $38 million ($23 million to net income or $0.05 per share in second-quarter 2007 and $0.07 per share in the 2007 six-month period) on the sale of marketable equity securities. Pro forma amounts include net losses on early extinguishment of debt in the 2007 periods totaling $47 million ($35 million to net income or $0.08 per share) for debt prepayments.Also includes gains in the 2007 periods totaling $38 million ($23 million to net income or $0.05 per share) on the sale of marketable equity securities. g. Reflects assumed conversion of FCX’s 7% Convertible Senior Notes and 5½% Convertible Perpetual Preferred Stock. Also reflectsassumed conversion of FCX’s 6¾% Mandatory Convertible Preferred Stock, which was issued on March 28, 2007.See Note f on page IV. h. On March 19, 2007, FCX issued 136.9 million common shares to acquire Phelps Dodge.On March 28, 2007, FCX sold 47.15 million common shares.Common shares outstanding on June 30, 2007, totaled 382 million.Assuming conversion of the instruments discussed in Note g above, total potential common shares outstanding would be 444 million at June 30, 2007. i. Includes working capital uses of $519 million. The following table summarizes the estimated impacts of fair value adjustments on 2007 production costs and depreciation, depletion and amortization expense resulting from the acquisition of Phelps Dodge.These amounts do not affect cash flows and are based on the preliminary purchase price allocations and projected sales volumes.Changes to fair value estimates of inventories (including mill and leach stockpiles) and/or property, plant and equipment, as well as changes in the timing of quarterly sales volumes, could result in actual amounts differing significantly from those shown below.Additionally, inventories (including mill and leach stockpiles) are subject to lower of cost or market assessments, and significant declines in metals prices could result in future impairment charges. 2007 First Second Third Fourth Quarter Quarter Quarter Quarter Total (In millions) Actual Actual Estimate Estimate Estimate Production costs $ 96 $ 268 $ 100 $ 40 $ 504 Depreciation, depletion and amortization 28 186 200 210 624 Total $ 124 $ 454 $ 300 $ 250 $ 1,128 Impact on net income $ 79 $ 285 $ 189 $ 158 $ 711 3 PHOENIX, AZ, July 25, 2007 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported second-quarter 2007 net income applicable to common stock of $1.1 billion, $2.62 per share, compared with net income of $367 million, $1.74 per share, for the second quarter of 2006.For the six months ended June 30, 2007, FCX reported net income of $1.6 billion, $4.80 per share, compared with $619 million, $2.97 per share, in the 2006 period.FCX’s six-month 2007 financial and operating results include its wholly owned subsidiary Phelps Dodge’s results following its acquisition by FCX on March 19, 2007. FCX recorded its preliminary allocation of the approximate $26 billion purchase price to Phelps Dodge’s assets and liabilities based on estimated fair values as of March 19, 2007.The increases to property, plant, equipment and development costs and metals inventories (including mill and leach stockpiles) resulting from this preliminary purchase price allocation resulted in higher cost of sales of $454 million ($285 million to net income or $0.64 per share) for the second quarter of 2007 and $578 million ($364 million to net income or $1.05 per share) for the first six months of 2007.(See table on page 3.)These items do not affect operating cash flows. Second-quarter 2007 results also included (1) charges for noncash mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs totaling $130 million ($80 million to net income or $0.18 per share), (2) net losses on debt reductions totaling $47 million ($35 million to net income or $0.08 per share), including $30 million ($25 million to net income or $0.06 per share) for partial prepayment of borrowings related to the acquisition of Phelps Dodge and $17 million ($10 million to net income or $0.02 per share) for FCX’s redemption of its 10⅛% Senior Notes and (3) gains totaling $38 million ($23 million to net income or $0.05 per share) for the sale of marketable equity securities.For the first six months of 2007, charges for noncash mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs totaled $168 million ($103 million to net income or $0.30 per share) and net losses on debt reductions totaled $135 million ($110 million to net income or $0.32 per share) primarily for partial prepayment of borrowings related to the acquisition of Phelps Dodge. Results for the first six months of 2006 included net losses totaling $71 million ($38 million to net income or $0.17 per share), including a $69 million ($37 million to net income or $0.17 per share) loss on the redemption of FCX’s Gold-Denominated Preferred Stock, Series II and $2 million ($1 million to net income or $0.01 per share) for conversion of FCX’s 7% Convertible Senior Notes due 2011 and purchases of 10⅛% Senior Notes. James R. Moffett, Chairman of the Board, and Richard C. Adkerson, Chief Executive Officer, said, “Our second-quarter financial performance reflects strong results in our North American, South American and Indonesian operations, and a continuation of positive market conditions for copper, gold and molybdenum.The outlook for our business is strong and we anticipate continuing to generate strong cash flows which will be used to enhance shareholder value through investments in attractive growth projects, debt reduction and cash returns to shareholders.” 4 SUMMARY CONTRIBUTION ANALYSIS FCX’s operating performance, including Phelps Dodge’s results beginning March 20, 2007, and the impact of purchase accounting adjustments, is shown below for the 2007 periods (in millions): Operating Net Revenues Income Income Three Months Ended June 30, 2007 FCX, excluding Phelps Dodge $ 2,035 $ 1,269 $ 471 a Phelps Dodge resultsb 3,772 1,573 935 Purchase accounting: Inventories and stockpiles - (268 ) (168 ) Property, plant and equipment - (186 ) (117 ) Other - 11 (17 ) Consolidated $ 5,807 $ 2,399 $ 1,104 Six Months Ended June 30, 2007 FCX, excluding Phelps Dodge $ 3,822 $ 2,355 $ 923 a Phelps Dodge resultsb 4,288 1,790 1,038 Purchase accounting: Inventories and stockpiles - (364 ) (229 ) Property, plant and equipment - (214 ) (135 ) Other - 11 (17 ) Consolidated $ 8,110 $ 3,578 $ 1,580 a. Includes net losses on early extinguishment of debt totaling $47 million ($35 million to net income or $0.08 per share) in second-quarter 2007 and $135 million ($110 million to net income or $0.32 per share) in the 2007 six-month period for debt prepayments.Also includes net interest expense totaling $155 million ($132 million to net income or $0.30 per share) in second-quarter 2007 and $190 million ($162 million to net income or $0.47 per share) in the 2007 six-month period for new debt used to acquire Phelps Dodge. b. Includes charges to revenues for noncash mark-to-market accounting adjustments on Phelps Dodge’s 2007 copper price protection programs totaling $130 million ($80 million to net income or $0.18 per share) in second-quarter 2007 and $168 million ($103 million to net income or $0.30 per share) in the 2007 six-month period, representing the increase in the mark-to-market liability to fair value of $592 million at June 30, 2007.With the acquisition of Phelps Dodge, FCX assumed Phelps Dodge’s copper hedging contracts for which the price of 486 million pounds of copper to be sold in 2007 is capped at $2.00 per pound.These copper price protection programs will mature at December 31, 2007, and settle in the first quarter of 2008 based on the average LME price for 2007.FCX does not currently intend to enter into similar hedging programs in the future. 5 OPERATIONS FCX’s operating results, including the results of PT-FI’s mining operations and the smelting and refining operations of Atlantic Copper and PT-FI’s 25%-owned affiliate PT Smelting, together with pro forma Phelps Dodge results, follow.Second-quarter 2007 reflects actual results.Pro forma results for the 2007 six-month period and the 2006 periods assume inclusion of the Phelps Dodge operations effective January 1, 2006. Second Quarter Six Months 2007 2006 2007 2006 Actual Pro forma Pro forma Pro forma Consolidated Operating Data Copper (millions of recoverable pounds) Production 971 854 2,047 1,684 Salesa 1,010 843 2,035 1,677 Average realized price per pound, excluding hedging $3.46 $3.24 $3.26 $2.93 Average realized price per pound, including hedging $3.33 $2.44 $3.21 $2.29 Unit net cash costsb $0.53 $0.74 $0.47 $0.65 Gold (thousands of recoverable ounces) Production 825 340 1,927 838 Salesa 913 311 1,890 818 Average realized price per ounce $658.36 $611.61 $657.96 $494.15 c Molybdenum (millions of recoverable pounds) Production 18 18 35 35 Salesa 15 18 34 35 Average realized price per pound $24.83 $21.04 $23.83 $21.11 a. Excludes sales of purchased metal. b. Reflects weighted average unit net cash costs, net of by-product credits, for all FCX mines.For reconciliations of unit net cash costs per pound by geographic region to production and delivery costs applicable to sales reported in FCX’s consolidated financial statements and pro forma consolidated financial results refer to the schedule, “Product Revenues and Production Costs,” available on our web site, “www.fcx.com.” c. Includes a reduction of approximately $85 per ounce for a loss on redemption of FCX’s Gold-Denominated Preferred Stock, Series II. North American Mining.FCX operates five open-pit copper mining complexes in North America (Morenci, Bagdad and Sierrita in Arizona and Chino and Tyrone in New Mexico) and conducts molybdenum mining operations at the Henderson mine in Colorado.By-product molybdenum is produced at Sierrita, Bagdad, Chino and Morenci.In addition, a new copper mining complex is under construction at Safford, Arizona, and FCX is assessing the restart of the Climax primary molybdenum mine in Colorado.All of these mining operations are wholly owned, except for Morenci.FCX records its 85 percent joint venture interest in Morenci using the proportionate consolidation method.The North American copper mining operations are operated in an integrated fashion and have long-lived reserves with significant additional development potential. 6 Second Quarter Six Months Consolidated 2007 2006 2007 2006 North American Mining Operations Actual Pro forma Pro forma Pro forma Copper (millions of recoverable pounds) Production 335 334 636 654 Salesa 333 333 640 667 Average realized price per pound: Excluding hedging $3.41 $3.27 $3.02 $2.78 Including hedgingb $3.02 $1.24 $2.88 $1.18 Molybdenum (millions of recoverable pounds) Production 18 18 35 35 Salesa 15 18 34 35 Average realized price per pound $24.83 $21.04 $23.83 $21.11 a. Excludes sales of purchased metal. b. Includes impact of hedging losses related to Phelps Dodge’s copper price protection programs (see footnote b on page 5). Consolidated copper sales from North American operations totaled 1.3 billion pounds in 2006 and are expected to approximate 1.3 billion pounds for the full year 2007.Consolidated copper sales from North American operations are expected to approximate 685 million pounds in the second half of 2007. FCX is the world’s largest producer of molybdenum through the Henderson molybdenum mine and as a by-product at several of its copper mines.The Henderson block-cave underground mining complex produces high-purity, chemical-grade molybdenum concentrates, which are further processed into value-added molybdenum chemical products.A feasibility study is nearing completion for reopening the Climax open-pit molybdenum mine, which has been on care-and-maintenance status since 1995.The Climax mine could resume operation by 2010.The feasibility study is expected to confirm the restart as an attractive economic project.Consequently, FCX began ordering certain long lead-time equipment in the second quarter of 2007. Consolidated molybdenum sales from the primary and by-product mines totaled 69 million pounds in 2006 and are expected to approximate 68 million pounds for the full year 2007.Consolidated molybdenum sales are expected to approximate 34 million pounds in the second half of 2007. Approximately 60 percent of FCX’s expected 2007 and approximately 75 percent of expected 2008 molybdenum production is committed for sale throughout the world pursuant to annual or quarterly agreements based primarily on prevailing market prices one month prior to the time of sale.The Metals Week Dealer Oxide closing price for molybdenum on July 23, 2007, was $31.25 per pound. Unit Net Cash Costs for North American Copper Mines.The following table summarizes second-quarter 2007 actual unit net cash costs at the North American copper mines and pro forma unit net cash costs for the second quarter of 2006 and the first six months of 2007 and 2006. 7 Second Quarter Six Months 2007 2006 2007 2006 Actual Pro forma Pro forma Pro forma Per pound of copper: Site production and delivery, after adjustments $ 1.46 $ 1.05 $ 1.39 $ 1.02 By-product credits, primarily molybdenum (0.74 ) (0.58 ) (0.64 ) (0.58 ) Treatment charges 0.09 0.06 0.08 0.07 Unit net cash costsa $ 0.81 $ 0.53 $ 0.83 $ 0.51 a. For a reconciliation of actual and pro forma unit net cash costs per pound to production and delivery costs applicable to actual and pro forma sales disclosed in FCX’s consolidated financial statements and pro forma consolidated financial results refer to the attached schedule, “Product Revenues and Production Costs,” available on our web site, “www.fcx.com.” North American unit net cash costs were higher in the second quarter of 2007 compared with the second quarter of 2006 primarily because of higher maintenance, labor and other input costs at Morenci and Bagdad and higher milling costs at Chino. Assuming an average copper price of $3.25 per pound and an average molybdenum price of $25 per pound for the remainder of 2007 and achievement of current 2007 sales estimates, FCX estimates that its pro forma 2007 average unit net cash costs for its North American mines, including molybdenum credits, would approximate $0.84 per pound of copper.Average unit net cash costs for 2007 would change by approximately $0.02 per pound for each $2 per pound change in the average price of molybdenum for the remainder of 2007. Unit Net Cash Costs for Primary Molybdenum Mine.Second-quarter 2007 unit net cash costs of $4.15 per pound of molybdenum at the Henderson primary molybdenum mine were higher, compared with pro forma unit net cash costs of $3.31 per pound for the 2006 quarter, primarily because of higher input costs, including labor, supplies and service costs, and higher taxes.Assuming achievement of current 2007 sales estimates, FCX estimates that its pro forma 2007 average unit net cash costs for its Henderson mine would approximate $4.20 per pound of molybdenum. South American Mining.FCX operates four copper mines in South America – Candelaria, Ojos del Salado and El Abra in Chile and Cerro Verde in Peru.These operations are consolidated in FCX’s financial statements, with outside ownership reported as minority interests. FCX owns 80 percent of the Candelaria and Ojos del Salado mining complexes, which include the Candelaria open-pit and underground mines and the Ojos del Salado underground mines.These mines use certain common processing facilities to produce copper concentrates.FCX owns a 51 percent interest in El Abra, an open-pit mine producing electrowon copper cathodes.FCX owns a 53.6 percent equity interest in Cerro Verde, an open-pit mine producing both electrowon copper cathodes and copper concentrates.Cerro Verde recently completed a $900 million expansion project to process sulfide ore reserves through a new concentrator. Second Quarter Six Months Consolidated 2007 2006 2007 2006 South American Mining Operations Actual Pro forma Pro forma Pro forma Copper (millions of recoverable pounds): Production 338 283 645 572 Sales 343 290 644 565 Average realized price per pound $3.54 $3.14 $3.33 $2.83 Gold (thousands of recoverable ounces): Production 28 29 52 59 Sales 28 29 53 58 Average realized price per ounce $673.92 $583.44 $608.71 $464.85 8 Consolidated copper sales in the second quarter of 2007 were higher than in the second quarter of 2006 primarily reflecting the start up of expanded production at Cerro Verde and lower production at El Abra.Consolidated copper sales totaled 1.1 billion pounds from South American operations in 2006 and are expected to approximate 1.4 billion pounds for the full year 2007.Consolidated copper sales volumes from South American operations are expected to total 775 million pounds in the second half of 2007.The projected increases for full-year 2007, compared with full-year 2006, include incremental production from the new Cerro Verde concentrator. Unit Net Cash Costs.The following table summarizes second-quarter 2007 actual unit net cash costs at the South American copper mines and pro forma unit net cash costs for the second quarter of 2006 and the first six months of 2007 and 2006. Second Quarter Six Months 2007 2006 2007 2006 Actual Pro forma Pro forma Pro forma Per pound of copper: Site production and delivery, after adjustments $ 0.82 $ 0.68 $ 0.83 $ 0.71 By-product credits, primarily gold (0.07 ) (0.09 ) (0.07 ) (0.09 ) Treatment charges 0.21 0.20 0.19 0.18 Unit net cash costsa $ 0.96 $ 0.79 $ 0.95 $ 0.80 a. For a reconciliation of actual and pro forma unit net cash costs per pound to production and delivery costs applicable to actual and pro forma sales disclosed in FCX’s consolidated financial statements and pro forma consolidated financial results refer to the schedule, “Product Revenues and Production Costs,” available on our web site, “www.fcx.com.” South American unit net cash costs were higher in the second quarter of 2007 compared with the second quarter of 2006 primarily because of Cerro Verde mill ramp-up activities, higher employee-related costs at Cerro Verde and Candelaria and additional costs associated with the voluntary contribution program, and higher equipment maintenance and longer hauls at Candelaria. Assuming achievement of current 2007 sales estimates, FCX estimates that its pro forma annual 2007 average unit net cash costs for its South American mines, including gold credits, would approximate $0.90 per pound of copper. Indonesian Mining.Through its 90.6 percent owned subsidiary PT-FI, FCX operates the world’s largest copper and gold mine in terms of reserves at its Grasberg operations in Papua, Indonesia.PT-FI reported higher second-quarter 2007 sales volumes compared with the second quarter of 2006, primarily because of higher ore grades.PT-FI’s share of sales totaled 334 million pounds of copper and 880 thousand ounces of gold.Gold sales were approximately 300 thousand ounces higher than previous estimates because of higher ore grades. Consolidated Second Quarter Six Months Indonesian Mining Operations 2007 2006 2007 2006 Copper (millions of recoverable pounds): Production 298 237 766 458 Sales 334 220 751 445 Average realized price per pound $3.43 $3.33 $3.40 $3.27 Gold (thousands of recoverable ounces): Production 795 307 1,869 769 Sales 880 278 1,827 750 Average realized price per ounce $657.91 $613.77 $659.43 $492.73 a a. Amount was $585.34 before a loss on redemption of FCX’s Gold-Denominated Preferred Stock, Series II. 9 FCX’s consolidated share of annual sales from Indonesia in 2007 is projected to approximate 1.1 billion pounds of copper and 2.0 million ounces of gold.PT-FI’s estimated 2007 gold sales are higher than the 1.8 million ounces previously estimated primarily because of higher ore grades.At the Grasberg mine, the sequencing in mining areas with varying ore grades causes fluctuations in the timing of ore production, resulting in varying quarterly and annual sales of copper and gold.PT-FI will be mining in a relatively low-grade section of the Grasberg open pit in the second half of 2007.As a result, second-half 2007 sales volumes, totaling approximately 365 million pounds of copper and 170 thousand ounces of gold, are expected to be significantly lower than the first-half volumes.PT-FI recently reached agreement for a new two-year labor agreement that expires in September 2009. Unit Net Cash Costs.PT-FI’s unit net cash (credits) costs, including gold and silver credits, averaged a net credit of $0.18 per pound of copper during the second quarter of 2007, compared with a net cost of $0.98 per pound in the 2006 quarter.The lower unit net cash costs in the 2007 quarter compared with the 2006 quarter primarily reflect higher copper and gold volumes and higher gold prices.Unit site production and delivery costs will vary with fluctuations in production volumes because of the primarily fixed nature of PT-FI’s cost structure. Second Quarter Six Months 2007 2006 2007 2006 Per pound of copper: Site production and delivery, after adjustments $ 1.14 $ 1.23 $ 0.92 $ 1.23 Gold and silver credits (1.79 ) (0.85 ) (1.65 ) (1.07 ) Treatment charges 0.33 0.49 0.35 0.43 Royalties 0.14 0.11 0.13 0.09 Unit net cash (credits) costsa $ (0.18 ) $ 0.98 $ (0.25 ) $ 0.68 a. For a reconciliation of unit net cash (credits) costs per pound to production and delivery costs applicable to sales reported in FCX’s consolidated financial statements refer to the schedule, “Product Revenues and Production Costs,” available on our web site, “www.fcx.com.” Assuming average copper prices of $3.25 per pound and average gold prices of $650 per ounce for the remainder of 2007 and achievement of current 2007 sales estimates, PT-FI estimates that its annual 2007 unit net cash costs, including gold and silver credits, would approximate $0.44 per pound.Because the majority of PT-FI’s costs are fixed, unit costs vary with the volumes sold and the price of gold, and are therefore currently projected to be significantly higher during the second half of 2007 than in the first half of 2007.Unit net cash costs for 2007 would change by less than $0.01 per pound for each $25 per ounce change in the average price of gold for the remainder of 2007.The London P.M. gold fixing price closed at $684.30 per ounce on July 24, 2007. OTHER ITEMS At June 30, 2007, FCX’s consolidated copper sales included 490 million pounds of copper, priced at an average of $3.45 per pound, subject to final pricing over the next several months.Each $0.05 change in the price realized from the June 30, 2007, price would result in an approximate $15 million effect on FCX’s 2007 net income.The LME closing spot price for copper on July 24, 2007 was $3.66 per pound.Second-quarter 2007 adjustments to concentrate sales recognized in prior quarters increased revenues by $180 million ($95 million to net income or $0.21 per share) compared with an increase of $147 million ($78 million to net income or $0.35 per share) in the second quarter of 2006. FCX’s international wire and cable business, Phelps Dodge International Corporation (PDIC), which operates factories in nine countries throughout Latin America, Asia and Africa, is engaged in the manufacturing of energy cables for various industries.PDIC had revenues of $364 million and record operating income of $45 million in the second quarter of 2007.FCX may consider a sale of its international wire and cable business. 10 Atlantic Copper, FCX’s wholly owned Spanish smelting unit, reported an operating loss of $4 million in the second-quarter 2007, compared with operating income of $22 million in the 2006 period.In June 2007, Atlantic Copper successfully completed its scheduled 23-day maintenance turnaround which impacted operating results by $16 million in the second quarter of 2007 and is expected to impact third-quarter 2007 operating results by $10 million, including a $7 million impact from lower volumes.Major maintenance turnarounds typically occur approximately every nine years for Atlantic Copper, with significantly shorter term maintenance turnarounds occurring in the interim. FCX defers recognizing profits on PT-FI’s sales to Atlantic Copper and on 25 percent of PT-FI’s sales to PT Smelting, PT-FI’s 25 percent-owned Indonesian smelting unit, until the final sales to third parties occur.Changes in these net deferrals resulted in an addition to FCX’s net income totaling $7 million, $0.02 per share, in the second quarter of 2007, and a reduction to net income of $103 million, $0.30 per share, in the first six months of 2007.For the 2006 periods, changes in these net deferrals resulted in additions to FCX’s net income totaling $18 million, $0.08 per share, in the second quarter and $57 million, $0.26 per share, in the first six months.At June 30, 2007, FCX’s net deferred profits on PT-FI concentrate inventories at Atlantic Copper and PT Smelting to be recognized in future periods’ net income after taxes and minority interest sharing totaled $203 million.Based on copper prices of $3.25 per pound and gold prices of $650 per ounce for the third quarter of 2007 and current shipping schedules, FCX estimates that the net change in these deferred profits on intercompany sales will result in an increase to net income of approximately $100 million in the third quarter of 2007.The actual change in deferred intercompany profits may differ substantially from this estimate because of changes in the timing of shipments to affiliated smelters and metal prices. DEVELOPMENT and EXPLORATION ACTIVITIES Development Activities.FCX has significant development activities under way to expand its copper production capacity, extend its mine lives and develop large-scale underground ore bodies.Current major projects include the recent expansion of Cerro Verde; construction of a major new mining complex at Safford, Arizona; the concentrate-leach, direct-electrowinning facility being constructed at Morenci; a sulfide leach project to extend the mine life at El Abra; various projects to develop the large-scale, high-grade underground ore bodies in the Grasberg district and development of the highly prospective Tenke Fungurume project in the Democratic Republic of Congo. The mill restart at Morenci is ramping-up with the achievement of operating capacity expected in the third quarter of 2007.This project, which includes construction of a concentrate-leach, direct-electrowinning facility, is expected to provide an incremental 115 million pounds of copper per year.The concentrate-leach project uses Phelps Dodge’s proprietary medium-temperature, pressure-leaching and direct electrowinning technology which will enhance cost savings by processing concentrate on-site instead of shipping concentrate to smelters for treatment and by providing acid for leaching operations.Mill restart and construction of the concentrate-leach, direct-electrowinning facility required a total capital investment of approximately $250 million. The Safford copper mine is expected to produce ore from two open-pit copper mines located in southeastern Arizona and includes a solution extraction/electrowinning facility which is scheduled for start-up in early 2008.Construction commenced in August 2006 and the project is expected to be completed in late 2007, with ramp-up to full production of approximately 240 million pounds per year in the first half of 2008.The Safford mining complex will require a total capital investment of approximately $580 million.FCX believes there is significant additional exploration and development potential in this district, including the large Lone Star project. Cerro Verde has recently completed an approximate $900 million mill expansion project to process sulfide ore reserves through a new concentrator.Processing of the sulfide ore began in the fourth quarter of 2006 and in June 2007, the mill reached design capacity of 108,000 metric tons of ore per day.With the completion of the expansion, copper production at Cerro Verde initially is expected to approximate 650 million pounds per year (approximately 348 million pounds per year for FCX’s share).In addition, the expansion is expected to produce an average of approximately 8 million pounds of molybdenum per year (approximately 4 million pounds per year for FCX’s share) for the next five years. 11 Cerro Verde also has a long-term contract that provides for fixed treatment and refining charges through 2011 on approximately 50 percent of its projected copper concentrate production. At the end of 2006, a feasibility study was completed to evaluate the development of the large sulfide deposit at El Abra.This project would extend the mine life by nine years and copper production from the sulfides is targeted to begin in 2010.The existing facilities at El Abra will be used to process the additional reserves, minimizing capital spending requirements.Total initial capital for the project is approximately $350 million, the majority of which will be spent between 2008 and 2011.In March 2007, an environmental impact study associated with the sulfide project was submitted to Chilean authorities. Indonesia.PT-FI has several projects in progress throughout the Grasberg District, including developing its large-scale underground ore bodies located beneath and adjacent to the Grasberg open pit.In the second quarter of 2007, PT-FI completed the expansion of the DOZ mine to 50,000 metric tons of ore per day and is working towards a further expansion to 80,000 metric tons per day.Other projects in progress include the development of the high-grade Big Gossan mine, expected to ramp-up to full production of 7,000 metric tons per day in late 2010; and the continued development of the Common Infrastructure project, which will provide access to the Grasberg underground ore body, the Kucing Liar ore body and future development of the area containing the DOZ mine. Africa.FCX holds an effective 57.75 percent interest in the Tenke Fungurume copper/cobalt mining concessions in the Katanga province of the Democratic Republic of Congo.FCX is the operator of the project.The initial project at Tenke Fungurume is based on ore reserves of 103 million metric tons with ore grades of 2.1 percent copper and 0.3 percent cobalt.Based on the current mine plan, ore grades for the first ten years are expected to average 4.6 percent copper and 0.4 percent cobalt.During the second quarter of 2007, FCX advanced earthworks activities and completed an arrangement for electrical power to be supplied for the Tenke Fungurume project. Operations are targeted to commence in 2009, with initial production of approximately 250 million pounds of copper and approximately 18 million pounds of cobalt per year for the first 10 years.Based on the recent feasibility study, which assumes a long-term cobalt price of $12 per pound, life-of-mine unit net cash costs after by-product credits are estimated to be a net credit of $0.19 per pound of copper. FCX is responsible for funding 70 percent of project development costs.The Tenke Fungurume project will require a capital investment of approximately $650 million, of which approximately $115 million has been spent as of June 30, 2007, including amounts spent prior to the acquisition of Phelps Dodge.For the remainder of 2007, FCX expects to spend approximately $250 million. Exploration Activities.FCX is conducting exploration activities near its existing mines and in other high potential areas around the world.Aggregate exploration expenditures in 2007 are expected to approximate $125 million. FCX’s exploration efforts in North America include drilling within the Safford district of the Lone Star deposit, located approximately four miles from the ore body currently under development, and targets in the Morenci district.FCX is also conducting exploration activities near the Henderson ore body.In Africa, FCX is actively pursuing targets outside of the area of initial development at Tenke Fungurume and is completing a pre-feasibility study on the separate Kisanfu project. PT-FI’s 2007 exploration efforts in Indonesia will continue to test extensions of the Deep Grasberg and Kucing Liar mine complex.PT-FI also continues to evaluate targets in the area between the Ertsberg and Grasberg mineral systems from the new Common Infrastructure tunnels, possible extensions of the Deep Mill Level Zone deposit, the Ertsberg open-pit resource through surface drilling programs and the open-pit potential of the Wanagon gold prospect.During 2007, FCX resumed exploration activities suspended in recent years in certain prospective areas outside Block A (the Grasberg contract area) including the Kamopa prospect, the Ular Merah copper/gold prospect and the Wabu gold prospect. 12 OUTLOOK FCX’s pro forma consolidated sales volumes for 2007, including pre-acquisition Phelps Dodge sales, are currently projected to approximate 3.9 billion pounds of copper, 2.1 million ounces of gold and 68 million pounds of molybdenum.Projected sales volumes for the third quarter of 2007 approximate 900 million pounds of copper, 125 thousand ounces of gold and 16 million pounds of molybdenum.The achievement of FCX’s sales estimates will be dependent, among other factors, on the achievement of targeted mining rates and expansion plans, the successful operation of production facilities, the impact of weather conditions and other factors. Using estimated sales volumes for the remainder of 2007 and assuming average prices of $3.25 per pound of copper, $650 per ounce of gold and $25 per pound of molybdenum in the balance of the year, FCX’s consolidated operating cash flows would exceed $6 billion in 2007, including over $3.2 billion projected in the second half of 2007.Each $0.20 per pound change in copper prices in the second half would affect 2007 cash flows by approximately $300 million.Each $50 per ounce change in gold prices in the second half would affect 2007 cash flows by approximately $10 million, and each $2 per pound change in molybdenum prices would affect 2007 cash flows by approximately $30 million.FCX’s capital expenditures for 2007 are currently estimated to approximate $1.8 billion. FCX expects to generate cash flows during 2007 significantly greater than its capital expenditures, minority interests distributions, dividends and other cash requirements.Assuming average prices of $3.25 per pound of copper, $650 per ounce of gold and $25 per pound of molybdenum in the balance of the year, and assuming excess cash is applied to reduce debt, total debt at year-end 2007 would approximate $8.2 billion and consolidated cash would approximate $1.7 billion. CASH and DEBT At June 30, 2007, FCX had consolidated cash of $2.1 billion and net cash available to the parent company of $1.4 billion as shown below (in billions): June 30, 2007 Cash from United States operations $ 0.1 Cash from international operations 2.0 Total consolidated cash 2.1 Less minority interests’ share (0.5 ) Cash, net of minority interests’ share 1.6 Withholding tax if distributed (0.2 ) Net cash available to parent company $ 1.4 At June 30, 2007, FCX had $9.8 billion in debt, including $8.5 billion in acquisition debt, $0.9 billion in Phelps Dodge debt assumed in the transaction and $0.4 billion of previously existing FCX debt.The following table summarizes FCX’s debt transactions in the second quarter of 2007 (in billions): Total debt at March 31, 2007 $ 12.0 Borrowings 0.1 Repayments: 10⅛% Senior Notes due 2010 (0.3 ) Term loan (1.9 ) Phelps Dodge notes (0.1 ) Total debt at June 30, 2007 $ 9.8 In the second quarter of 2007, FCX prepaid $1.9 billion of term debt and redeemed its 10⅛% Senior Notes due 2010 ($272 million) for $286 million.In July 2007, FCX refinanced its term debt to achieve interest cost savings and improved terms.FCX established a new $2.45 billion Term Loan Aand 13 used the proceeds to repay fully amounts borrowed under its $7.5 billion senior term loan (Term Loan B).Interest cost savings associated with this transaction approximate 0.75 percent per annum.FCX expects to record a charge of approximately $31 million to net income in the third quarter of 2007 for the early extinguishment of Term Loan B. FINANCIAL POLICY FCX has a long track record for maximizing shareholder values through pursuing development projects with high rates of return and returning cash to shareholders through common stock dividends and share purchases.FCX’s common stock annual dividend of $1.25 per share totals approximately $475 million per year.Preferred dividends total approximately $255 million per year. Following the significant increase in debt associated with the acquisition of Phelps Dodge, FCX placed a high priority on debt reduction.As a result of the $5.6 billion of net proceeds from the issuance of common stock and 6¾% mandatory convertible preferred stock in March 2007 and positive performance of its operations, FCX has achieved meaningful debt reduction since the Phelps Dodge acquisition.The continuation of the positive performance of FCX’s operations would enable the company to reduce its debt further and to consider additional returns to shareholders.FCX’s management and its Board of Directors review the company’s financial policy on an ongoing basis.There are 12.2 million shares remaining under FCX’s Board-authorized 20-million share open market purchase program. FCX is a leading international mining company with headquarters in Phoenix, Arizona.FCX operates large, long-lived, geographically diverse assets with significant proven and probable reserves of copper, gold and molybdenum.FCX has a dynamic portfolio of operating, expansion and growth projects in the copper industry and is the world’s largest producer of molybdenum.The Grasberg mining complex, the world’s largest copper and gold mine in terms of reserves, is the company’s key asset.FCX also operates significant mining operations in North and South America and is developing the potential world-class Tenke Fungurume project in the Democratic Republic of Congo.Additional information about FCX is available on our website at www.fcx.com. Cautionary Statement and Regulation G Disclosure:This press release contains forward-looking statements in which we discuss factors we believe may affect our performance in the future.Forward-looking statements are all statements other than historical facts, such as statements regarding projected ore grades and milling rates, projected sales volumes, projected unit net cash costs, projected operating cash flows, projected capital expenditures, the impact of copper, gold and molybdenum price changes, the impact of changes in deferred intercompany profits on earnings, projected debt and cash balances, and the impact of purchase accounting, including on production costs and depreciation, depletion and amortization expenses.Accuracy of the forward-looking statements depends on assumptions about events that change over time and is thus susceptible to periodic change based on actual experience and new developments.FCX cautions readers that it assumes no obligation to update or publicly release any revisions to the forward-looking statements in this press release and, except to the extent required by applicable law, does not intend to update or otherwise revise the forward-looking statements more frequently than quarterly.Additionally, important factors that might cause future results to differ from these projections include mine sequencing, production rates, industry risks, commodity prices, political risks, weather-related risks, labor relations, currency translation risks and other factors described in FCX's Quarterly Report on Form 10-Q for the three months ended March 31, 2007, filed with the Securities and Exchange Commission (SEC). This press release also contains certain financial measures such as unit net cash costs (credits) per pound of copper and unit net cash costs per pound of molybdenum.As required by SEC Regulation G, reconciliations of these measures to amounts reported in FCX’s consolidated financial statements are available on our web site, “www.fcx.com.” A copy of this press release is available on our web site, “www.fcx.com.”A conference call with securities analysts about second-quarter 2007 results is scheduled for today at 10:00 a.m. EDT.The conference call will be broadcast on the Internet along with slides.Interested parties may listen to the webcast live and view the slides by accessing “www.fcx.com.” A replay of the webcast will be available through Friday, August 17, 2007. # # # 14 FREEPORT-McMoRan COPPER & GOLD INC. SELECTED OPERATING DATA Three Months Ended June 30, COPPER, Pro Formaa Production Sales (millions of recoverable pounds) 2007 2006 2007 2006 MINED COPPER (FCX's net interest in %) North America Morenci (85%) 183 b 179 b 180 b 179 b Bagdad (100%) 51 40 47 40 Sierrita (100%) 35 39 36 38 Chino (100%) 44 50 45 50 Tyrone (100%) 11 17 13 17 Miami (100%) 6 4 5 4 Tohono (100%) 1 1 1 1 Manufacturing and other (100%) 4 4 6 4 Total North America 335 334 333 333 South America Candelaria/Ojos del Salado (80%) 108 108 108 107 Cerro Verde (53.6%) 142 52 132 62 El Abra (51%) 88 123 103 121 Total South America 338 283 343 290 Indonesia Grasberg (90.6%) 298 c 237 c 334 c 220 c Consolidated 971 854 1,010 843 Less minority participants’ share 159 128 164 130 Net 812 726 846 713 Consolidated sales from mines 1,010 843 Purchased copper 180 219 Total consolidated sales 1,190 1,062 Average realized price per pound Excluding hedging $3.46 $3.24 Including hedging $3.33 d $2.44 d GOLD, Pro Formaa (thousands of recoverable ounces) MINED GOLD (FCX's net interest in %) North America (100%) 2 b 4 b 5 b 4 b South America (80%) 28 29 28 29 Indonesia (90.6%) 795 c 307 c 880 c 278 c Consolidated 825 340 913 311 Less minority participants’ shares 80 35 88 32 Net 745 305 825 279 Consolidated sales from mines 913 311 Purchased gold - 7 Total consolidated sales 913 318 Average realized price per ounce $658.36 $611.61 MOLYBDENUM, Pro Formaa (millions of recoverable pounds) MINED MOLYBDENUM (FCX's net interest in %) North America Henderson (100%) 10 10 N/A N/A By-product (100%) 8 8 N/A N/A Consolidated 18 18 15 18 Purchased molybdenum 3 2 Total consolidated sales 18 20 Average realized price per pound $24.83 $21.04 a. The second-quarter 2006 data include Phelps Dodge’s pre-acquisition results for comparative purposes only. b. Amounts are net of Morenci’s joint venture partner’s 15 percent interest. c. Amounts are net of Grasberg’s joint venture partner’s interest, which varies in accordance with the terms of the joint venture agreement. d. Includes reductions of $0.13 per pound for second-quarter 2007 and $0.80 per pound for second-quarter 2006 for mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs. I FREEPORT-McMoRan COPPER & GOLD INC. SELECTED OPERATING DATA (continued) Six Months Ended June 30, COPPER, Pro Formaa Production Sales (millions of recoverable pounds) 2007 2006 2007 2006 MINED COPPER (FCX's net interest in %) North America Morenci (85%) 341 b 339 b 332 b 339 b Bagdad (100%) 93 78 93 83 Sierrita (100%) 72 82 77 87 Chino (100%) 85 103 86 103 Tyrone (100%) 24 32 25 32 Miami (100%) 9 10 13 13 Tohono (100%) 2 3 2 3 Manufacturing and other (100%) 10 7 12 7 Total North America 636 c 654 640 c 667 South America Candelaria/Ojos del Salado (80%) 208 225 212 220 Cerro Verde (53.6%) 254 102 245 101 El Abra (51%) 183 245 187 244 Total South America 645 c 572 644 c 565 Indonesia Grasberg (90.6%) 766 d 458 d 751 d 445 d Consolidated 2,047 1,684 2,035 1,677 Less minority participants’ share 321 255 318 252 Net 1,726 1,429 1,717 1,425 Consolidated sales from mines 2,035 1,677 Purchased copper 357 414 Total consolidated sales 2,392 2,091 Average realized price per pound Excluding hedging $3.26 $2.93 Including hedging $3.21 e $2.29 e GOLD, Pro Formaa (thousands of recoverable ounces) MINED GOLD (FCX's net interest in %) North America (100%) 6 b 10 b 10 b 10 b South America (80%) 52 f 59 53 f 58 Indonesia (90.6%) 1,869 d 769 d 1,827 d 750 d Consolidated 1,927 838 1,890 818 Less minority participants’ shares 185 84 182 82 Net 1,742 754 1,708 736 Consolidated sales from mines 1,890 818 Purchased gold 4 8 Total consolidated sales 1,894 826 Average realized price per ounce $657.96 $494.15 g MOLYBDENUM, Pro Formaa (millions of recoverable pounds) MINED MOLYBDENUM (FCX's net interest in %) North America Henderson (100%) 20 19 N/A N/A By-product (100%) 15 16 N/A N/A Consolidated 35 h 35 34 h 35 Purchased molybdenum 5 4 Total consolidated sales 39 39 Average realized price per pound $23.83 $21.11 a. Includes Phelps Dodge’s pre-acquisition results for comparative purposes only. b. Amounts are net of Morenci’s joint venture partner’s 15 percent interest. c. Includes North American copper production of 258 million pounds and sales of 283 million pounds and South American copper production of 259 million pounds and sales of 222 million pounds for Phelps Dodge’s pre-acquisition results. d. Amounts are net of Grasberg’s joint venture partner’s interest, which varies in accordance with the terms of the joint venture agreement. e. Includes reductions of $0.09 per pound for the 2007 six-month period and $0.66 per pound for the 2006 six-month period for mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs. f. Includes gold production of 21 thousand ounces and sales of 18 thousand ounces for Phelps Dodge’s pre-acquisition results. g. Includes a reduction of approximately $85 per ounce for a loss on redemption of FCX’s Gold-Denominated Preferred Stock, Series II. h. Includes molybdenum production of 14 million pounds and sales of 17 million pounds for Phelps Dodge’s pre-acquisition results. II FREEPORT-McMoRan COPPER & GOLD INC. SELECTED OPERATING DATA (continued) Three Months Six Months Ended June 30, Ended June 30, Statistical Data from Mining Operations, 100%a 2007 2006 2007 2006 North America (copper and molybdenum mines) Copper Mines Solution Extraction/Electrowinning (SX/EW) Operations Leach ore placed in stockpiles (metric tons per day) 743,100 822,000 710,400 839,400 Average copper ore grade (%) 0.25 0.32 0.27 0.31 Copper production (millions of recoverable pounds) 219 233 421 452 Mill Operations Ore milled (metric tons per day) 227,300 190,700 218,200 190,600 Average ore grade (%) Copper 0.34 0.34 0.32 0.33 Molybdenum 0.03 0.03 0.02 0.03 Production (millions of recoverable pounds) Copper 116 101 215 202 Molybdenum 8 8 15 16 Primary Molybdenum Mine Ore milled (metric tons per day) 25,400 23,300 25,000 23,300 Average molybdenum ore grade (%) 0.22 0.24 0.22 0.23 Molybdenum production (millions of recoverable pounds) 10 10 20 19 South America (copper mines) SX/EW Operations Leach ore placed in stockpiles (metric tons per day) 305,200 256,000 290,700 253,300 Average copper ore grade (%) 0.42 0.47 0.40 0.46 Copper production (millions of recoverable pounds) 142 176 291 347 Mill Operations Ore milled (metric tons per day) 168,000 62,300 154,700 61,700 Average copper ore grade (%) 0.72 0.95 0.70 1.01 Copper production (millions of recoverable pounds) 196 107 354 225 Indonesia (copper mine) Mill Operations Ore milled (metric tons per day) 215,000 223,700 221,700 220,200 Average ore grade Copper (%) 0.82 0.72 1.02 0.72 Gold (grams per metric ton) 1.63 0.67 1.82 0.79 Recovery rates (%) Copper 91.8 84.1 91.3 83.3 Gold 88.6 76.4 88.1 78.8 Copper (millions of recoverable pounds) Production 310 259 790 505 Sales 347 240 775 491 Gold (thousand of recoverable ounces) Production 889 326 2,035 796 Sales 978 294 1,988 780 a. Includes Phelps Dodge pre-acquisition results for comparative purposes only. III FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007a 2006 (In Millions, Except Per Share Amounts) Revenuesb $ 5,807 $ 1,426 $ 8,110 $ 2,512 Cost of sales: Production and delivery 2,850 c 605 3,802 c 1,083 Depreciation, depletion and amortization 379 c 44 495 c 87 Total cost of sales 3,229 649 4,297 1,170 Exploration and research expenses 40 3 47 5 Selling, general and administrative expenses 139 d 35 188 d 66 Total costs and expenses 3,408 687 4,532 1,241 Operating income 2,399 739 3,578 1,271 Interest expense, net (182 ) (21 ) (234 ) (44 ) Losses on early extinguishment and conversion of debt, net (47 ) - (135 ) (2 ) Gains on sales of assets 38 e 9 38 e 9 Other income, net 43 6 66 11 Equity in affiliated companies’ net earnings 7 1 12 5 Income before income taxes and minority interests 2,258 734 3,325 1,250 Provision for income taxes (777 ) (310 ) (1,237 ) (532 ) Minority interests in net income of consolidated subsidiaries (313 ) (42 ) (427 ) (69 ) Net income 1,168 382 1,661 649 Preferred dividends (64 ) (15 ) (81 ) (30 ) Net income applicable to common stock $ 1,104 $ 367 $ 1,580 $ 619 Net income per share of common stock: Basic $2.90 $1.95 $5.27 $3.29 Dilutedf $2.62 $1.74 $4.80 $2.97 Average common shares outstanding: Basic 381 g 188 300 g 188 Dilutedf 446 222 346 222 Dividends paid per share of common stock $0.3125 $1.0625 $0.625 $1.875 a. Includes Phelps Dodge results beginning March 20, 2007. b. Includes adjustments to prior period concentrate sales totaling $180 million in the 2007 quarter, $147 million in the 2006 quarter, $93 million in the 2007 six-month period and $138 million in the 2006 six-month period.In addition, charges for mark-to-market accounting adjustments for losses on Phelps Dodge’s 2007 copper price protection programs totaled $130 million in the 2007 quarter and $168 million in the 2007 six-month period.The 2006 six-month period also includes a $69 million loss on the mandatory redemption of FCX’s Gold-Denominated Preferred Stock, Series II. c. Includes impact of purchase accounting adjustments related to the Phelps Dodge acquisition, which increased production costs by $268 million in the 2007 quarter and $364 million in the 2007 six-month period and increased depreciation, depletion and amortization by $186 million in the 2007 quarter and $214 million in the 2007 six-month period. d. Includes approximately $60 million of additional costs relating to the acquisition of Phelps Dodge and approximately $25 million of stock-based compensation costs related to second-quarter 2007 stock option grants. e. Represents gains on the sale of marketable equity securities. f. Reflects assumed conversion of FCX’s 7% Convertible Senior Notes and 5½% Convertible Perpetual Preferred Stock, resulting in the exclusion of interest expense totaling less than $0.1 million in the 2007 quarter, $5 million in the 2006 quarter, $0.1 million in the 2007 six-month period and $10 million in the 2006 six-month period and dividends totaling $15 million in each of the second quarters of 2007 and 2006 and $30 million in each of the six-month periods of 2007 and 2006.The 2007 periods also include assumed conversion of FCX’s 6¾% Mandatory Convertible Preferred Stock, of which FCX sold 28.75 million shares on March 28, 2007, reflecting exclusion of dividends totaling $49 million for the 2007 quarter and $51 million for the 2007 six-month period.The assumed conversions reflect the inclusion of 62 million common shares in the 2007 quarter, 32 million common shares in the 2006 quarter, 44 million common shares in the 2007 six-month period and 32 million common shares in the 2006 six-month period. g. On March 19, 2007, FCX issued 136.9 million shares to acquire Phelps Dodge; and on March 28, 2007, FCX sold 47.15 million common shares in a public offering. IV FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 2,078 $ 907 Accounts receivable 2,455 486 Inventories 2,387 724 Mill and leach stockpiles 320 - Prepaid expenses, restricted cash and other 215 34 Total current assets 7,455 2,151 Property, plant, equipment and development costs, net 24,302 3,099 Other assets 743 140 Trust assets 612 - Long-term mill and leach stockpiles 530 - Goodwill 6,992 a - Total assets $ 40,634 $ 5,390 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,647 $ 789 Accrued income taxes 629 165 Copper price protection programs 592 - Current portion of long-term debt and short-term borrowings 152 19 Total current liabilities 4,020 973 Long-term debt, less current portion: Senior notes 6,951 620 Term loan 2,450 - Project financing, equipment loans and other 236 41 Total long-term debt, less current portion 9,637 661 Other liabilities and deferred credits 1,230 298 Deferred income taxes 6,856 800 Total liabilities 21,743 2,732 Minority interests 1,524 213 Stockholders’ equity: 5½% Convertible perpetual preferred stock 1,100 1,100 6¾% Mandatory convertible preferred stock 2,875 - Common stock 50 31 Capital in excess of par value 13,331 2,668 Retained earnings 2,818 1,415 Accumulated other comprehensive income (loss) 16 (20 ) Common stock held in treasury (2,823 ) (2,749 ) Total stockholders’ equity 17,367 2,445 Total liabilities and stockholders’ equity $ 40,634 $ 5,390 a. Second-quarter 2007 adjustments to the preliminary fair values assigned to assets and liabilities acquired from Phelps Dodge and adjustments to the purchase price resulted in a $387 million reduction in goodwill during the second quarter of 2007.Additional adjustments, which could be significant, are expected in future periods until FCX finalizes its evaluation of the fair value of assets and liabilities acquired. V FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007a 2006 (In Millions) Cash flow from operating activities: Net income $ 1,661 $ 649 Adjustments to reconcile net income to net cash provided by operating activities: Unrealized losses on copper price protection programs 168 - Depreciation, depletion and amortization 495 87 Minority interests in net income of consolidated subsidiaries 427 69 Noncash compensation and benefits 104 36 Losses on early extinguishment and conversion of debt, net 135 2 Gains on sales of assets (38 ) (9 ) Deferred income taxes (102 ) 63 Elimination (recognition) of profit on PT Freeport Indonesia sales to PT Smelting 36 (13 ) Increase in long-term mill and leach stockpiles (101 ) - Other 46 11 (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (557 ) (2 ) Inventories 298 (218 ) Prepaid expenses, restricted cash and other 16 (3 ) Accounts payable and accrued liabilities 182 (70 ) Accrued income taxes (20 ) (226 ) Increase in working capital (81 ) (519 ) Net cash provided by operating activities 2,750 376 Cash flow from investing activities: Acquisition of Phelps Dodge, net of cash acquired (13,906 ) - Phelps Dodge capital expenditures (476 ) - PT Freeport Indonesia capital expenditures (175 ) (104 ) Other capital expenditures (21 ) (6 ) Sale of assets and other 90 1 Net cash used in investing activities (14,488 ) (109 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility 10,000 - Repayments of term loans under bank credit facility (7,550 ) - Net proceeds from sales of senior notes 5,880 - Net proceeds from sale of 6¾% mandatory convertible preferred stock 2,803 - Net proceeds from sale of common stock 2,816 - Proceeds from other debt 227 53 Repayments of other debt (481 ) (223 ) Purchases of FCX common shares - (100 ) Cash dividends paid: Common stock (182 ) (352 ) Preferred stock (30 ) (30 ) Minority interests (314 )b (57 )b Net (payments for) proceeds from exercised stock options (24 ) 14 Excess tax benefit from exercised stock options 7 22 Bank credit facilities fees and other (243 ) - Net cash provided by (used in) financing activities 12,909 (673 ) Net increase (decrease) in cash and cash equivalents 1,171 (406 ) Cash and cash equivalents at beginning of year 907 764 Cash and cash equivalents at end of period $ 2,078 $ 358 a. Includes Phelps Dodge results beginning March 20, 2007. b. Represents minority interests’ share of dividends. VI FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS PRODUCT REVENUES AND UNIT NET CASH COSTS Unit net cash costs per pound of copper and per pound of molybdenum is a measure intended to provide investors with information about the cash generating capacity of FCX’s mining operations expressed on a basis relating to the primary metal product for the respective operations. FCX uses this measure for the same purpose and for monitoring operating performance by its mining operations. This information differs from measures of performance determined in accordance with generally accepted accounting principles and should not be considered in isolation or as a substitute for measures of performance determined in accordance with generally accepted accounting principles. This measure is presented by other metals mining companies, although FCX’s measures may not be comparable to similarly titled measures reported by other companies. FCX presents gross profit per pound of copper using both a “by-product” method and a “co-product” method. FCX uses the by-product method in its presentation of gross profit per pound of copper because (1) the majority of its revenues are copper revenues, (2) it mines ore, which contains copper, gold, molybdenum and other metals, (3) it is not possible to specifically assign all of FCX’s costs to revenues from the copper, gold, and molybdenum and other metals it produces, (4) it is the method used to compare mining operations in certain industry publications and (5) it is the method used by FCX’s management and Board of Directors to monitor its operations. In the co-product method presentations below, costs are allocated to the different products based on their relative revenue values, which will vary to the extent our metals sales volumes and realized prices change. In both the by-product and the co-product method calculations below, FCX shows adjustments to copper revenues for prior period open sales as separate line items. Because the copper pricing adjustments do not result from current period sales, FCX has reflected these separately from revenues on current period sales. Noncash and nonrecurring costs consist of items such as stock-based compensation costs, write-offs of equipment or unusual charges. They are removed from site production and delivery costs in the calculation of unit net cash costs. In addition, costs resulting from the application of the purchase accounting method are removed. As discussed above, gold, molybdenum and other metal revenues, excluding any impacts from redemption of the gold- and silver-denominated preferred stocks, are reflected as credits against site production and delivery costs in the by-product method. Presentations under both methods are shown below together with reconciliations to amounts reported in FCX’s consolidated financial statements or pro forma consolidated financial results. VII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) North America Mining Product Revenues and Production Costs and Unit Net Cash Costs Three Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Molybdenum Other Total Revenues, after adjustments shown below $ 1,074 $ 1,074 $ 5 $ 7 $ 235 $ 6 $ 1,327 Site production and delivery, before net noncash and nonrecurring costs shown below 476 397 2 2 83 5 489 By-product credits (241 ) - Treatment charges 29 28 - 1 - - 29 Unit net cash costs 264 425 2 3 83 5 518 Depreciation and amortization 33 24 - - 9 - 33 Noncash and nonrecurring costs, net 5 5 - 5 Total unit costs 302 454 2 3 92 5 556 Revenue adjustments, primarily for pricing on prior period open sales and hedging (87 ) (87 ) - (87 ) Idle facility and other non- inventoriable costs (8 ) (8 ) - (8 ) Gross profit $ 676 $ 525 $ 3 $ 4 $ 143 $ 1 $ 676 Pounds of copper sold (in millions) 327 327 Ounces of gold sold (000s) 6 Ounces of silver sold (000s) 523 Pounds of molybdenum sold (in millions) 8 Gross profit per pound of copper and molybdenum/ per ounce of gold and silver: Revenues, after adjustments shown below $ 3.28 $ 3.28 $ 738.57 $ 14.58 $ 28.52 Site production and delivery, before net noncash and nonrecurring costs shown below 1.46 1.21 255.81 4.65 10.04 By-product credits (0.74 ) - Treatment charges 0.09 0.09 54.33 1.32 - Unit net cash costs 0.81 1.30 310.14 5.97 10.04 Depreciation and amortization 0.10 0.08 (6.49 ) 0.44 1.07 Noncash and nonrecurring costs, net 0.01 0.01 3.09 0.01 0.03 Total unit costs 0.92 1.39 306.74 6.42 11.14 Revenue adjustments, primarily for pricing on prior period open sales and hedging (0.27 ) (0.27 ) - - - Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) (0.51 ) (0.01 ) - Gross profit per pound/ounce $ 2.07 $ 1.60 $ 431.32 $ 8.15 $ 17.38 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,327 $ 489 $ 33 Net noncash and nonrecurring costs per above N/A 5 N/A Other North America operations 1,680 1,526 18 Purchase accounting impact N/A 251 117 Revenue adjustments, primarily for pricing on prior period open sales and hedging per above (87 ) N/A N/A Total North American mining operations 2,920 2,271 168 Eliminations and other 2,887 579 211 As reported in FCX’s consolidated financial statements $ 5,807 $ 2,850 $ 379 VIII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) North America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Three Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Molybdenum Other Total Revenues, after adjustments shown below $ 1,259 $ 1,259 $ 2 $ 6 $ 187 $ 4 $ 1,458 Site production and delivery, before net noncash and nonrecurring costs shown below 345 256 2 3 89 4 354 By-product credits (190 ) - Treatment charges 21 20 - 1 - - 21 Unit net cash costs 176 276 2 4 89 4 375 Depreciation and amortization 35 27 - 1 7 - 35 Noncash and nonrecurring costs, net 5 5 - 5 Total unit costs 216 308 2 5 96 4 415 Revenue adjustments, primarily for pricing on prior period open sales and hedging (852 ) (852 ) - (852 ) Idle facility and other non- inventoriable costs (6 ) (6 ) - (6 ) Gross profit $ 185 $ 92 $ - $ 2 $ 91 $ - $ 185 Pounds of copper sold (in millions) 329 329 Ounces of gold sold (000s) 4 Ounces of silver sold (000s) 441 Pounds of molybdenum sold (in millions) 8 Gross profit per pound of copper and molybdenum/ per ounce of gold and silver: Revenues, after adjustments shown below $ 3.82 $ 3.82 $ 638.64 $ 13.84 $ 23.70 Site production and delivery, before net noncash and nonrecurring costs shown below 1.05 0.78 460.72 7.17 11.29 By-product credits (0.58 ) - Treatment charges 0.06 0.06 90.49 2.24 - Unit net cash costs 0.53 0.84 551.21 9.41 11.29 Depreciation and amortization 0.11 0.08 44.57 0.63 0.91 Noncash and nonrecurring costs, net 0.02 0.02 7.27 0.03 0.04 Total unit costs 0.66 0.94 603.05 10.07 12.24 Revenue adjustments, primarily for pricing on prior period open sales and hedging (2.59 ) (2.59 ) - - - Idle facility and other non- inventoriable costs (0.01 ) (0.01 ) - (0.08 ) - Gross profit per pound/ounce $ 0.56 $ 0.28 $ 35.59 $ 3.69 $ 11.46 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,458 $ 354 $ 35 Net noncash and nonrecurring costs per above N/A 5 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above (852 ) N/A N/A Eliminations and other 3,812 2,347 311 As reported in FCX’s pro forma consolidated financial results $ 4,418 $ 2,706 $ 346 IX FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) North America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Six Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Molybdenum Other Total Revenues, after adjustments shown below $ 1,886 $ 1,886 $ 7 $ 12 $ 413 $ 10 $ 2,328 Site production and delivery, before net noncash and nonrecurring costs shown below 870 745 1 4 152 8 910 By-product credits (403 ) - Treatment charges 51 50 - 1 - - 51 Unit net cash costs 518 795 1 5 152 8 961 Depreciation and amortization 73 58 1 - 14 - 73 Noncash and nonrecurring costs, net 11 10 - - 1 - 11 Total unit costs 602 863 2 5 167 8 1,045 Revenue adjustments, primarily for pricing on prior period open sales and hedging (79 ) (79 ) - (79 ) Idle facility and other non- inventoriable costs (18 ) (18 ) - (18 ) Gross profit $ 1,187 $ 926 $ 5 $ 7 $ 247 $ 2 $ 1,187 Pounds of copper sold (in millions) 628 628 Ounces of gold sold (000s) 10 Ounces of silver sold (000s) 818 Pounds of molybdenum sold (in millions) 15 Gross profit per pound of copper and molybdenum/ per ounce of gold and silver: Revenues, after adjustments shown below $ 3.00 $ 3.00 $ 691.93 $ 14.79 $ 26.95 Site production and delivery, before net noncash and nonrecurring costs shown below 1.39 1.19 129.60 4.39 9.90 By-product credits (0.64 ) - Treatment charges 0.08 0.08 28.64 1.13 - Unit net cash costs 0.83 1.27 158.24 5.52 9.90 Depreciation and amortization 0.12 0.09 (10.31 ) 0.42 0.94 Noncash and nonrecurring costs, net 0.01 0.02 1.16 0.01 0.03 Total unit costs 0.96 1.38 149.09 5.95 10.87 Revenue adjustments, primarily for pricing on prior period open sales and hedging (0.13 ) (0.13 ) - - - Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) (0.24 ) - - Gross profit per pound/ounce $ 1.89 $ 1.47 $ 542.60 $ 8.84 $ 16.08 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 2,328 $ 910 $ 73 Net noncash and nonrecurring costs per above N/A 11 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above (79 ) N/A N/A Eliminations and other 8,398 4,734 669 As reported in FCX’s pro forma consolidated financial results $ 10,647 $ 5,655 $ 742 X FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) North America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Six Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Molybdenum Other Total Revenues, after adjustments shown below $ 1,999 $ 1,999 $ 5 $ 11 $ 378 $ 7 $ 2,400 Site production and delivery, before net noncash and nonrecurring costs shown below 672 513 3 5 164 6 692 By-product credits (381 ) - Treatment charges 44 41 1 2 - - 44 Unit net cash costs 335 554 4 7 164 6 736 Depreciation and amortization 71 56 1 1 14 - 71 Noncash and nonrecurring costs, net 10 9 - - 1 - 10 Total unit costs 416 619 5 8 179 6 817 Revenue adjustments, primarily for pricing on prior period open sales and hedging (1,227 ) (1,227 ) - (1,227 ) Idle facility and other non- inventoriable costs (13 ) (13 ) - (13 ) Gross profit $ 343 $ 140 $ - $ 3 $ 199 $ 1 $ 343 Pounds of copper sold (in millions) 660 660 Ounces of gold sold (000s) 9 Ounces of silver sold (000s) 950 Pounds of molybdenum sold (in millions) 16 Gross profit per pound of copper and molybdenum/ per ounce of gold and silver: Revenues, after adjustments shown below $ 3.03 $ 3.03 $ 586.54 $ 11.53 $ 24.04 Site production and delivery, before net noncash and nonrecurring costs shown below 1.02 0.78 391.78 5.64 10.47 By-product credits (0.58 ) - Treatment charges 0.07 0.06 94.34 1.92 - Unit net cash costs 0.51 0.84 486.12 7.56 10.47 Depreciation and amortization 0.11 0.09 42.52 0.52 0.88 Noncash and nonrecurring costs, net 0.01 0.01 6.78 0.03 0.03 Total unit costs 0.63 0.94 535.42 8.11 11.38 Revenue adjustments, primarily for pricing on prior period open sales and hedging (1.86 ) (1.86 ) - - - Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) - (0.07 ) - Gross profit per pound/ounce $ 0.52 $ 0.21 $ 51.12 $ 3.35 $ 12.66 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 2,400 $ 692 $ 71 Net noncash and nonrecurring costs per above N/A 10 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above (1,227 ) N/A N/A Eliminations and other 6,556 4,445 616 As reported in FCX’s pro forma consolidated financial results $ 7,729 $ 5,147 $ 687 XI FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) Primary Molybdenum (Henderson) Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma)a Three Months Ended Six Months Ended June 30, June 30, (In Millions) 2007 2006 2007 2006 Revenues, after adjustments shown below $ 255 $ 206 $ 463 $ 407 Site production and delivery, before net noncash and nonrecurring costs shown below 42 32 81 66 Unit net cash costs 42 32 81 66 Depreciation and amortization 9 9 18 17 Noncash and nonrecurring costs, net - Total unit costs 51 41 99 83 Gross profit $ 204 $ 165 $ 364 $ 324 Pounds of molybdenum sold (in millions) 10 10 20 19 Gross profit per pound of molybdenum: Revenues, after adjustments shown below $ 25.12 $ 21.08 $ 23.70 $ 21.30 Site production and delivery, before net noncash and nonrecurring costs shown below 4.15 3.31 4.15 3.46 Unit net cash costs 4.15 3.31 4.15 3.46 Depreciation and amortization 0.92 0.88 0.91 0.88 Noncash and nonrecurring costs, net 0.01 0.02 0.02 0.02 Total unit costs 5.08 4.21 5.08 4.36 Gross profit per pound $ 20.04 $ 16.87 $ 18.62 $ 16.94 Reconciliation to Amounts Reported (In Millions) Production Depreciation and and Three Months Ended June 30, 2007 Revenues Delivery Amortization Totals presented above $ 255 $ 42 $ 9 Purchase accounting impact N/A 67 10 Other molybdenum operations 208 297 3 Primary molybdenum segment 463 406 22 Eliminations and other 4,881 2,038 335 As reported in FCX’s consolidated financial statements $ 5,807 $ 2,850 $ 379 Three Months Ended June 30, 2006 Totals presented above $ 206 $ 32 $ 9 Eliminations and other 4,212 2,674 337 As reported in FCX’s pro forma consolidated financial results $ 4,418 $ 2,706 $ 346 Six Months Ended June 30, 2007 Totals presented above $ 463 $ 81 $ 18 Eliminations and other 10,184 5,574 724 As reported in FCX’s pro forma consolidated financial results $ 10,647 $ 5,655 $ 742 Six Months Ended June 30, 2006 Totals presented above $ 407 $ 66 $ 17 Eliminations and other 7,322 5,081 670 As reported in FCX’s pro forma consolidated financial results $ 7,729 $ 5,147 $ 687 a. Amounts for the three months ended June 30, 2007, are actuals. XII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) South America Mining Product Revenues and Production Costs and Unit Net Cash Costs Three Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Other Total Revenues, after adjustments shown below $ 1,216 $ 1,216 $ 19 $ 8 $ (3 )a $ 1,240 Site production and delivery, before net noncash and nonrecurring costs shown below 281 276 4 2 - 281 By-product credits (23 ) - Treatment charges 71 70 1 - - 71 Unit net cash costs 329 346 5 2 - 352 Depreciation and amortization 61 60 - 1 - 61 Noncash and nonrecurring costs, net 1 1 - - - 1 Total unit costs 391 407 5 3 - 414 Revenue adjustments, primarily for pricing on prior period open sales and hedging 57 57 - - - 57 Idle facility and other non- inventoriable costs (7 ) (7 ) - - - (7 ) Gross profit $ 875 $ 860 $ 13 $ 5 $ (3 ) $ 875 Pounds of copper sold (in millions) 343 343 Ounces of gold sold (000s) 28 Ounces of silver sold (000s) 603 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.55 $ 3.55 $ 673.60 $ 13.17 Site production and delivery, before net noncash and nonrecurring costs shown below 0.82 0.81 127.59 2.86 By-product credits (0.07 ) - - - Treatment charges 0.21 0.20 32.52 1.07 Unit net cash costs 0.96 1.01 160.11 3.93 Depreciation and amortization 0.18 0.18 19.50 0.46 Noncash and nonrecurring costs, net - - 0.28 - Total unit costs 1.14 1.19 179.89 4.39 Revenue adjustments, primarily for pricing on prior period open sales and hedging 0.17 0.17 (2.05 ) (0.03 ) Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) (4.92 ) (0.08 ) Gross profit per pound/ounce $ 2.56 $ 2.51 $ 486.74 $ 8.67 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,240 $ 281 $ 61 Net noncash and nonrecurring costs per above N/A 1 N/A Treatment charges per above (71 ) N/A N/A Purchased metal 81 81 N/A Purchase accounting impact N/A 18 70 Eliminations and other (75 ) (78 ) 5 Revenue adjustments, primarily for pricing on prior period open sales and hedging per above 57 N/A N/A Total South American mining operations 1,232 303 136 Eliminations and other 4,575 2,547 243 As reported in FCX’s consolidated financial statements $ 5,807 $ 2,850 $ 379 a. Represents start-up costs related to molybdenum production at Cerro Verde. XIII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) South America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Three Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 962 $ 962 $ 18 $ 8 $ 988 Site production and delivery, before net noncash and nonrecurring costs shown below 198 193 3 1 198 By-product credits (26 ) - Treatment charges 58 57 1 - 58 Unit net cash costs 230 250 4 2 256 Depreciation and amortization 49 49 - - 49 Noncash and nonrecurring costs, net 1 1 - - 1 Total unit costs 280 300 4 2 306 Revenue adjustments, primarily for pricing on prior period open sales and hedging 70 72 (1 ) (1 ) 70 Idle facility and other non- inventoriable costs (4 ) (4 ) - - (4 ) Gross profit $ 748 $ 730 $ 13 $ 5 $ 748 Pounds of copper sold (in millions) 290 290 Ounces of gold sold (000s) 29 Ounces of silver sold (000s) 593 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.32 $ 3.32 $ 643.42 $ 13.29 Site production and delivery, before net noncash and nonrecurring costs shown below 0.68 0.67 110.27 2.10 By-product credits (0.09 ) - - - Treatment charges 0.20 0.20 29.65 0.50 Unit net cash costs 0.79 0.87 139.92 2.60 Depreciation and amortization 0.17 0.16 14.57 0.31 Noncash and nonrecurring costs, net - - 0.16 0.01 Total unit costs 0.96 1.03 154.65 2.92 Revenue adjustments, primarily for pricing on prior period open sales and hedging 0.24 0.25 (51.24 ) (1.18 ) Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) 0.52 0.02 Gross profit per pound/ounce $ 2.58 $ 2.52 $ 438.05 $ 9.21 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 988 $ 198 $ 49 Net noncash and nonrecurring costs per above N/A 1 N/A Treatment charges per above (58 ) N/A N/A Purchased metal 81 81 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above 70 N/A N/A Eliminations and other 3,337 2,426 297 As reported in FCX’s pro forma consolidated financial results $ 4,418 $ 2,706 $ 346 XIV FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) South America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Six Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Other Total Revenues, after adjustments shown below $ 2,140 $ 2,141 $ 35 $ 15 $ (3 ) $ 2,188 Site production and delivery, before net noncash and nonrecurring costs shown below 534 518 11 5 - 534 By-product credits (47 ) - Treatment charges 126 123 2 1 - 126 Unit net cash costs 613 641 13 6 - 660 Depreciation and amortization 105 104 1 - - 105 Noncash and nonrecurring costs, net 1 1 - - - 1 Total unit costs 719 746 14 6 - 766 Revenue adjustments, primarily for pricing on prior period open sales and hedging 18 18 - - - 18 Idle facility and other non- inventoriable costs (14 ) (13 ) (1 ) - - (14 ) Gross profit $ 1,425 $ 1,400 $ 20 $ 8 $ (3 ) $ 1,425 Pounds of copper sold (in millions) 644 644 Ounces of gold sold (000s) 53 Ounces of silver sold (000s) 1,139 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.32 $ 3.32 $ 665.77 $ 13.19 Site production and delivery, before net noncash and nonrecurring costs shown below 0.83 0.81 203.85 3.98 By-product credits (0.07 ) - - - Treatment charges 0.19 0.19 38.33 1.22 Unit net cash costs 0.95 1.00 242.18 5.20 Depreciation and amortization 0.16 0.16 23.28 0.50 Noncash and nonrecurring costs, net - - 0.34 - Total unit costs 1.12 1.16 265.80 5.70 Revenue adjustments, primarily for pricing on prior period open sales and hedging 0.03 0.03 (8.95 ) (0.11 ) Idle facility and other non- inventoriable costs (0.02 ) (0.02 ) (7.18 ) (0.12 ) Gross profit per pound/ounce $ 2.21 $ 2.17 $ 383.84 $ 7.26 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 2,188 $ 534 $ 105 Net noncash and nonrecurring costs per above N/A 1 N/A Treatment charges per above (126 ) N/A N/A Purchased metal 148 148 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above 18 N/A N/A Eliminations and other 8,419 4,972 637 As reported in FCX’s pro forma consolidated financial results $ 10,647 $ 5,655 $ 742 XV FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) South America Mining Product Revenues and Production Costs and Unit Net Cash Costs (Pro Forma) Six Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 1,742 $ 1,742 $ 35 $ 14 $ 1,791 Site production and delivery, before net noncash and nonrecurring costs shown below 403 392 8 3 403 By-product credits (49 ) - Treatment charges 100 97 2 1 100 Unit net cash costs 454 489 10 4 503 Depreciation and amortization 96 94 2 - 96 Noncash and nonrecurring costs, net 1 1 - - 1 Total unit costs 551 584 12 4 600 Revenue adjustments, primarily for pricing on prior period open sales and hedging (45 ) (36 ) (6 ) (3 ) (45 ) Idle facility and other non- inventoriable costs (9 ) (9 ) - - (9 ) Gross profit $ 1,137 $ 1,113 $ 17 $ 7 $ 1,137 Pounds of copper sold (in millions) 565 565 Ounces of gold sold (000s) 58 Ounces of silver sold (000s) 1,242 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.08 $ 3.08 $ 610.80 $ 11.35 Site production and delivery, before net noncash and nonrecurring costs shown below 0.71 0.69 144.97 2.61 By-product credits (0.09 ) - - - Treatment charges 0.18 0.17 36.30 0.57 Unit net cash costs 0.80 0.86 181.27 3.18 Depreciation and amortization 0.17 0.17 18.06 0.34 Noncash and nonrecurring costs, net - - 0.20 - Total unit costs 0.97 1.03 199.53 3.52 Revenue adjustments, primarily for pricing on prior period open sales and hedging (0.08 ) (0.07 ) (108.13 ) (2.10 ) Idle facility and other non- inventoriable costs (0.02 ) (0.01 ) (4.68 ) (0.04 ) Gross profit per pound/ounce $ 2.01 $ 1.97 $ 298.46 $ 5.69 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,791 $ 403 $ 96 Net noncash and nonrecurring costs per above N/A 1 N/A Treatment charges per above (100 ) N/A N/A Purchased metal 126 126 N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above (45 ) N/A N/A Eliminations and other 5,957 4,617 591 As reported in FCX’s pro forma consolidated financial results $ 7,729 $ 5,147 $ 687 XVI FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) Indonesia Mining Product Revenues and Production Costs and Unit Net Cash Costs Three Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 1,169 $ 1,169 $ 584 $ 15 $ 1,768 Site production and delivery, before net noncash and nonrecurring costs shown below 379 251 125 3 379 Gold and silver credits (599 ) - Treatment charges 111 73 37 1 111 Royalty on metals 48 32 16 - 48 Unit net cash (credits) costs (61 ) 356 178 4 538 Depreciation and amortization 56 37 18 1 56 Noncash and nonrecurring costs, net 10 7 3 - 10 Total unit costs 5 400 199 5 604 Revenue adjustments, primarily for pricing on prior period open sales 153 153 - - 153 PT Smelting intercompany profit elimination - Gross profit $ 1,317 $ 922 $ 385 $ 10 $ 1,317 Pounds of copper sold (in millions) 334 334 Ounces of gold sold (000s) 880 Ounces of silver sold (000s) 1,117 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.43 $ 3.43 $ 657.91 $ 13.10 Site production and delivery, before net noncash and nonrecurring costs shown below 1.14 0.75 142.52 2.83 Gold and silver credits (1.79 ) - - - Treatment charges 0.33 0.22 41.75 0.83 Royalty on metals 0.14 0.09 17.87 - Unit net cash (credits) costs (0.18 ) 1.06 202.14 3.66 Depreciation and amortization 0.17 0.11 20.96 0.42 Noncash and nonrecurring costs, net 0.03 0.02 4.00 0.08 Total unit costs 0.02 1.19 227.10 4.16 Revenue adjustments, primarily for pricing on prior period open sales 0.53 0.52 6.44 (0.27 ) PT Smelting intercompany profit elimination - - (0.02 ) - Gross profit per pound/ounce $ 3.94 $ 2.76 $ 437.23 $ 8.67 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,768 $ 379 $ 56 Net noncash and nonrecurring costs per above N/A 10 N/A Less:Treatment charges per above (111 ) N/A N/A Royalty per above (48 ) N/A N/A Revenue adjustments, primarily for pricing on prior period open sales per above 153 N/A N/A Total Indonesia mining operations 1,762 390 56 Eliminations and other 4,045 2,460 323 As reported in FCX’s consolidated financial statements $ 5,807 $ 2,850 $ 379 XVII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) Indonesia Mining Product Revenues and Production Costs and Unit Net Cash Costs Three Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 742 $ 742 $ 176 $ 10 $ 928 Site production and delivery, before net noncash and nonrecurring costs shown below 271 217 51 3 271 Gold and silver credits (186 ) - Treatment charges 107 85 21 1 107 Royalty on metals 23 18 4 1 23 Unit net cash costs 215 320 76 5 401 Depreciation and amortization 34 28 6 - 34 Noncash and nonrecurring costs, net 10 8 2 - 10 Total unit costs 259 356 84 5 445 Revenue adjustments, primarily for pricing on prior period open sales 237 237 - - 237 PT Smelting intercompany profit elimination (8 ) (6 ) (2 ) - (8 ) Gross profit $ 712 $ 617 $ 90 $ 5 $ 712 Pounds of copper sold (in millions) 220 220 Ounces of gold sold (000s) 278 Ounces of silver sold (000s) 835 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.33 $ 3.33 $ 613.77 $ 11.74 Site production and delivery, before net noncash and nonrecurring costs shown below 1.23 0.98 184.56 3.76 Gold and silver credits (0.85 ) - - - Treatment charges 0.49 0.39 73.03 1.49 Royalty on metals 0.11 0.09 15.62 0.32 Unit net cash costs 0.98 1.46 273.21 5.57 Depreciation and amortization 0.15 0.12 23.10 0.47 Noncash and nonrecurring costs, net 0.05 0.04 7.09 0.14 Total unit costs 1.18 1.62 303.40 6.18 Revenue adjustments, primarily for pricing on prior period open sales 1.12 1.12 18.47 1.14 PT Smelting intercompany profit elimination (0.03 ) (0.03 ) (5.35 ) (0.11 ) Gross profit per pound/ounce $ 3.24 $ 2.80 $ 323.49 $ 6.59 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 928 $ 271 $ 34 Net noncash and nonrecurring costs per above N/A 10 N/A Less:Treatment charges per above (107 ) N/A N/A Royalty per above (23 ) N/A N/A Revenue adjustments, primarily for pricing on prior period open sales per above 237 N/A N/A Total Indonesia mining operations 1,035 281 34 Eliminations and other 391 324 10 As reported in FCX’s consolidated financial statements $ 1,426 $ 605 $ 44 XVIII FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) Indonesia Mining Product Revenues and Production Costs and Unit Net Cash Costs Six Months Ended June 30, 2007 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 2,578 $ 2,578 $ 1,207 $ 36 $ 3,821 Site production and delivery, before net noncash and nonrecurring costs shown below 693 468 219 6 693 Gold and silver credits (1,243 ) - Treatment charges 265 178 84 3 265 Royalty on metals 97 66 30 1 97 Unit net cash (credits) costs (188 ) 712 333 10 1,055 Depreciation and amortization 115 78 36 1 115 Noncash and nonrecurring costs, net 19 13 6 - 19 Total unit (credits) costs (54 ) 803 375 11 1,189 Revenue adjustments, primarily for pricing on prior period open sales 12 12 - - 12 PT Smelting intercompany profit elimination (36 ) (24 ) (11 ) (1 ) (36 ) Gross profit $ 2,608 $ 1,763 $ 821 $ 24 $ 2,608 Pounds of copper sold (in millions) 751 751 Ounces of gold sold (000s) 1,827 Ounces of silver sold (000s) 2,694 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.40 $ 3.40 $ 659.43 $ 13.22 Site production and delivery, before net noncash and nonrecurring costs shown below 0.92 0.62 119.85 2.40 Gold and silver credits (1.65 ) - - - Treatment charges 0.35 0.24 45.73 0.92 Royalty on metals 0.13 0.09 16.83 0.34 Unit net cash (credits) costs (0.25 ) 0.95 182.41 3.66 Depreciation and amortization 0.15 0.10 19.88 0.40 Noncash and nonrecurring costs, net 0.03 0.02 3.37 0.07 Total unit (credits) costs (0.07 ) 1.07 205.66 4.13 Revenue adjustments, primarily for pricing on prior period open sales 0.05 0.05 1.38 0.02 PT Smelting intercompany profit elimination (0.05 ) (0.03 ) (6.18 ) (0.12 ) Gross profit per pound/ounce $ 3.47 $ 2.35 $ 448.97 $ 8.99 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 3,821 $ 693 $ 115 Net noncash and nonrecurring costs per above N/A 19 N/A Less:Treatment charges per above (265 ) N/A N/A Royalty per above (97 ) N/A N/A Revenue adjustments, primarily for pricing on prior period open sales per above 12 N/A N/A Total Indonesia mining operations 3,471 713 115 Eliminations and other 4,639 3,089 380 As reported in FCX’s consolidated financial statements $ 8,110 $ 3,802 $ 495 XIX FREEPORT-McMoRan COPPER & GOLD INC. PRODUCT REVENUES AND PRODUCTION COSTS (continued) Indonesia Mining Product Revenues and Production Costs and Unit Net Cash Costs Six Months Ended June 30, 2006 By-Product Co-Product Method (In Millions) Method Copper Gold Silver Total Revenues, after adjustments shown below $ 1,460 $ 1,460 $ 459 $ 18 $ 1,937 Site production and delivery, before net noncash and nonrecurring costs shown below 546 412 129 5 546 Gold and silver credits (477 ) - Treatment charges 191 144 45 2 191 Royalty on metals 42 32 10 - 42 Unit net cash costs 302 588 184 7 779 Depreciation and amortization 68 51 16 1 68 Noncash and nonrecurring costs, net 22 16 6 - 22 Total unit costs 392 655 206 8 869 Revenue adjustments, primarily for pricing on prior period open sales and gold hedging 128 a 197 (69 ) - 128 PT Smelting intercompany profit recognized 13 10 3 - 13 Gross profit $ 1,209 $ 1,012 $ 187 $ 10 $ 1,209 Pounds of copper sold (in millions) 445 445 Ounces of gold sold (000s) 750 Ounces of silver sold (000s) 1,542 Gross profit per pound of copper/per ounce of gold and silver: Revenues, after adjustments shown below $ 3.27 $ 3.27 $ 492.73 b $ 11.19 Site production and delivery, before net noncash and nonrecurring costs shown below 1.23 0.93 172.18 3.38 Gold and silver credits (1.07 ) - - - Treatment charges 0.43 0.32 60.19 1.18 Royalty on metals 0.09 0.07 13.52 0.27 Unit net cash costs 0.68 1.32 245.89 4.83 Depreciation and amortization 0.15 0.11 21.35 0.42 Noncash and nonrecurring costs, net 0.05 0.04 6.96 0.14 Total unit costs 0.88 1.47 274.20 5.39 Revenue adjustments, primarily for pricing on prior period open sales 0.30 a 0.45 26.40 0.82 PT Smelting intercompany profit recognized 0.03 0.02 4.09 0.08 Gross profit per pound/ounce $ 2.72 $ 2.27 $ 249.02 $ 6.70 Reconciliation to Amounts Reported Production Depreciation and and (In Millions) Revenues Delivery Amortization Totals presented above $ 1,937 $ 546 $ 68 Net noncash and nonrecurring costs per above N/A 22 N/A Less:Treatment charges per above (191 ) N/A N/A Royalty per above (42 ) N/A N/A Revenue adjustments, primarily for pricing on prior period open sales and hedging per above 128 N/A N/A Total Indonesia mining operations 1,832 568 68 Eliminations and other 680 515 19 As reported in FCX’s consolidated financial statements $ 2,512 $ 1,083 $ 87 a. Includes a $69 million or $0.16 per pound loss on the redemption of FCX’s Gold-Denominated Preferred Stock, Series II. b. Amount was $585.34 before the loss on the redemption of FCX’s Gold-Denominated Preferred Stock, Series II. XX FREEPORT-McMoRan COPPER & GOLD INC. PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES FCX’s second-quarter 2007 income tax provision resulted from taxes on international operations ($639 million) and taxes in the U.S. ($138 million).FCX’s income tax provision for the first six months of 2007 resulted from taxes on international operations ($1,145 million) and taxes in the U.S. ($92 million).The difference between FCX’s effective income tax rate of approximately 37 percent for the first six months of 2007 and the U.S. federal statutory rate of 35 percent primarily was attributable to withholding taxes incurred in connection with earnings from Indonesian and South American mining operations, income taxes incurred by PT Indocopper Investama, a U.S. foreign tax credit limitation and a U.S. benefit for percentage depletion. FCX’s income tax provisions, which totaled $310 million for the second quarter of 2006 and $532 million for the first six months of 2006, resulted from taxes on PT Freeport Indonesia’s earnings.The difference between FCX’s effective income tax rate of approximately 43 percent for the first six months of 2006 and PT-FI’s Contract of Work rate of 35 percent primarily was attributable to withholding taxes incurred in connection with earnings from Indonesian mining operations and income taxes incurred by PT Indocopper Investama. A summary of the significant components in the calculation of FCX’s consolidated provision for income taxes for the first six months of 2007 follows (in millions, except percentages): Six Months Ended June 30, 2007 Effective Income Tax Rate Tax North America Income before taxes and minority interests $ 408 30% $ 122 Purchase accounting adjustments (434 ) 39% (169 ) Subtotal (26 ) (47 ) South America Income before taxes and minority interest 1,076 35% 374 Purchase accounting adjustments (156 ) 35% (54 ) Subtotal 920 320 Indonesia Income before taxes and minority interests 2,365 43% 1,021 Other Income before taxes and minority interests 66 31% 21 Annualized rate adjustmenta N/A N/A (78 ) Consolidated totals $ 3,325 37%a $ 1,237 a. In accordance with APB Opinion No. 28, “Interim Financial Reporting” and FIN 18, “Accounting for Income Taxes in Interim Periods an Interpretation of APB Opinion No. 28,” FCX adjusts its interim provision for income taxes to equal its estimated annualized effective tax rate, currently 37 percent. XXI FREEPORT-McMoRan COPPER & GOLD INC. BUSINESS SEGMENTS With the acquisition of Phelps Dodge, FCX’s business consists of three primary operating divisions – Indonesian mining, North American mining and South American mining. Following is a discussion of the reportable segments included in these operating divisions, as well as FCX’s other reportable segments – Atlantic Copper and Phelps Dodge International Corporation (PDIC). However, as FCX continues to evaluate reportable segments in conjunction with its review of the management reporting structure following the acquisition of Phelps Dodge, the following reportable segments may change in the future. Indonesian Mining.Indonesian mining includes PT Freeport Indonesia’s copper and gold mining operations and PT Puncakjaya Power’s power generating operations (after eliminations with PT Freeport Indonesia). North American Mining.North American mining comprises copper operations from mining through rod production, molybdenum operations from mining through conversion to chemical and metallurgical products, marketing and sales. The North American mining operating division includes one reportable copper production segment (Morenci), and also includes as reportable segments Manufacturing and Primary Molybdenum. Other North American mining operations, although not reportable segments, include FCX’s other southwestern U.S. copper mines – Bagdad, Sierrita, Chino, Cobre, Tyrone, Miami, Bisbee and Tohono. In addition to copper, the Bagdad, Sierrita and Chino mines produce molybdenum, gold, silver and rhenium. Other North American mining operations also include the Safford project, which is currently under development; a sales company, which functions as an agent to purchase and sell copper from the North American mines and the Manufacturing segment and also purchases and sells any copper not sold by the South American mines to third parties; and other ancillary operations. South American Mining.South American mining includes one reportable copper production segment (Cerro Verde). Other South American mining operations, although not reportable segments, include FCX’s other South American copper mines – Candelaria, Ojos del Salado and El Abra. Atlantic Copper Smelting & Refining.Atlantic Copper, FCX’s wholly owned smelting unit in Spain, smelts and refines copper concentrates and markets refined copper and precious metals in slimes. PDIC.PDIC is FCX’s international manufacturing division, which produces engineered products principally for the global energy sector. Other.In addition to the allocation of revenues, FCX allocates certain operating costs, expenses and capital to the operating divisions and individual segments that may not be reflective of market conditions. FCX does not allocate all costs and expenses applicable to a mine or operation from the operating division or corporate offices. Accordingly, the following segment information reflects management determinations that may not be indicative of actual financial performance of each operating division or segment as if it was an independent entity. XXII FREEPORT-McMoRan COPPER & GOLD INC. BUSINESS SEGMENTS (continued) (In Millions) North America South America Indonesia Other Total Other Total Atlantic Primary North North South South Copper Corporate, Manufac- Molyb- American American Cerro American American Smelting Other & FCX Three Months Ended June 30, 2007 Morenci turing denum Mining Mining Verde Mining Mining Grasberg & Refining PDIC Eliminations Total Revenues: Unaffiliated customers $ 23 1,827 463 366 2,679 157 572 729 1,415 a 619 364 1 5,807 Intersegment 519 49 - (327 ) 241 298 205 503 347 - - (1,091 ) - Production and delivery 304 1,861 406 (300 ) 2,271 100 203 303 390 608 311 (1,033 ) 2,850 Depreciation, depletion and amortization 69 5 22 72 168 35 101 136 56 9 3 7 379 Exploration and research expenses - - - 3 3 - 37 40 Selling, general and administrative expenses - - 5 2 7 - - - 45 6 5 76 139 Operating income (loss)b $ 169 10 30 262 471 320 473 793 1,271 (4 ) 45 (177 ) 2,399 Interest expense, net $ - 1 - - 1 4 (1 ) 3 3 7 3 165 182 Equity in affiliated companies’ net earnings $ - - - 1 1 - 6 7 Provision for income taxes $ - 123 156 279 443 - - 55 777 Minority interests in net income of consolidated subsidiaries $ - 101 125 226 - 6 81 313 Total assets at June 30, 2007 $ 4,737 818 1,894 8,730 16,179 4,975 4,521 9,496 4,352 1,062 1,387 8,158 40,634 Capital expenditures $ 60 3 11 227 301 17 17 34 101 14 5 75 530 Three Months Ended June 30, 2006 Revenues: Unaffiliated customers $ - 832 a 593 - 1 1,426 Intersegment - 203 - - (203 ) - Production and delivery - 281 561 - (237 ) 605 Depreciation, depletion and amortization - 34 7 - 3 44 Exploration and research expenses - 3 3 Selling, general and administrative expenses - 56 3 - (24 ) 35 Operating income $ - 664 22 - 53 739 Interest expense, net $ - 2 4 - 15 21 Equity in affiliated companies’ net earnings $ - 1 1 Provision for income taxes $ - 237 - - 73 310 Minority interests in net income of consolidated subsidiaries $ - 42 42 Total assets at June 30, 2006 $ - 3,885 1,035 - 190 5,110 Capital expenditures $ - 56 2 - - 58 a. Includes PT Freeport Indonesia’s sales to PT Smelting totaling $625 million in the 2007 quarter and $325 million in the 2006 quarter. b. Operating income (loss) includes purchase accounting adjustments totaling $443 million, which primarily includes the impacts of the increases in the carrying amount of Phelps Dodge’s metals inventories and property, plant and equipment.Following provides the impact of these adjustments on FCX’s segments and operating divisions for second-quarter 2007: Production and delivery $ 68 (1 ) 67 117 251 - 18 18 N/A N/A 2 (14 ) 257 Depreciation, depletion and amortization 60 - 10 47 117 15 55 70 N/A N/A - (1 ) 186 Purchase accounting adjustments $ 128 (1 ) 77 164 368 15 73 88 N/A N/A 2 (15 ) 443 XXIII FREEPORT-McMoRan COPPER & GOLD INC. BUSINESS SEGMENTS (continued) (In Millions) North America South America Indonesia Other Total Other Total Atlantic Primary North North South South Copper Corporate, Manufac- Molyb- American American Cerro American American Smelting Other & FCX Six Months Ended June 30, 2007 Morenci turing denum Mining Mining Verde Mining Mining Grasberg & Refining PDIC Eliminations Total Revenues: Unaffiliated customers $ 23 2,034 515 426 2,998 171 698 869 2,747 a 1,073 421 2 8,110 Intersegment 540 58 - (333 ) 265 395 230 625 724 - - (1,614 ) - Production and delivery 333 2,071 458 (239 ) 2,623 144 275 419 713 1,035 359 (1,347 ) 3,802 Depreciation, depletion and amortization 74 6 25 77 182 44 120 164 115 19 4 11 495 Exploration and research expenses - - - 3 3 - 44 47 Selling, general and administrative expenses - - 5 3 8 - - - 89 10 6 75 188 Operating income (loss)b $ 156 15 27 249 447 378 533 911 2,554 9 52 (395 ) 3,578 Interest expense, net $ - 1 - - 1 4 (1 ) 3 7 14 3 206 234 Equity in affiliated companies’ net earnings $ - - - 1 1 - 11 12 Provision for income taxes $ - 145 175 320 896 - - 21 1,237 Minority interests in net income of consolidated subsidiaries $ - 126 147 273 - - 7 147 427 Capital expenditures $ 75 5 13 261 354 18 18 36 175 21 6 80 672 Six Months Ended June 30, 2006 Revenues: Unaffiliated customers $ - 1,400 a 1,109 - 3 2,512 Intersegment - 432 - - (432 ) - Production and delivery - 568 1,052 - (537 ) 1,083 Depreciation, depletion and amortization - 68 15 - 4 87 Exploration and research expenses - 5 5 Selling, general and administrative expenses - 138 7 - (79 ) 66 Operating income $ - 1,058 35 - 178 1,271 Interest expense, net $ - 5 10 - 29 44 Equity in affiliated companies’ net earnings $ - 5 5 Provision for income taxes $ - 382 - - 150 532 Minority interests in net income of consolidated subsidiaries $ - 69 69 Capital expenditures $ - 105 6 - (1 ) 110 a. Includes PT Freeport Indonesia’s sales to PT Smelting totaling $1,209 million in the 2007 six-month period and $608 million in the 2006 six-month period. b. Operating income (loss) includes purchase accounting adjustments totaling $567 million, which primarily includes the impacts of the increases in the carrying amount of Phelps Dodge’s metals inventories and property, plant and equipment.Following provides the impact of these adjustments on FCX’s segments and operating divisions for second-quarter 2007: Production and delivery $ 84 - 80 135 299 20 46 66 N/A N/A 3 (15 ) 353 Depreciation, depletion and amortization 63 - 12 48 123 21 70 91 N/A N/A - - 214 Purchase accounting adjustments $ 147 - 92 183 422 41 116 157 N/A N/A 3 (15 ) 567 XXIV
